DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 was filed after the mailing date of the Final Rejection on 05/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-2, 5-11, and 16-18 remain generic to all species (including the elected species A). As such, no claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5-11, and 16-18 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent No. 9,715,088).
Regarding claim 1, Yang teaches an imaging lens (10th Embodiment – Fig. 19), comprising n lenses, wherein n is a natural number equal to six, including a first lens (1010) having negative refractive power and a second lens (1020) having positive refractive power in order from an object side, and including an n-th lens (1060) having negative refractive power, wherein the n-th lens is a meniscus shape having a convex shape to the image side on the optical axis, and an n-1-th lens (1050) having positive refractive power in order from an image side (See e.g. Fig. 19; C. 39, L. 56 – C. 40, L. 60), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (10th Embodiment, Table 19: R11/f = -11.802/3.19 = -3.70, within Applicant’s claimed range)
11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Table 19 for the 10th embodiment where f is given to be 3.19 mm and R11 is given to be -11.802 by the value of the curvature radius for Surface #1), and
wherein an (n-3)th lens (1030) has positive refractive power and an (n-2)th lens (1040) has negative refractive power (See e.g. Fig. 19; C. 39, L. 56 – C. 40, L. 60),
wherein the imaging lens satisfies a following conditional expression:
                        
                            2.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (10th Embodiment, Table 19: f(n-3)(n-2)/f = 2.4, within Applicant’s claimed range)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table 19 for the 10th embodiment where f-(n-3)(n-2) is calculated to be 7.66 from the values of the curvature radius, thickness, index, and focal length of lenses 3 and 4).
Regarding claim 6, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (10th Embodiment, Table 19: |f1/f| = 6.28/3.19 = 1.97, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table 19 for the 10th embodiment where f1 is given in mm).
Regarding claim 7, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (10th Embodiment, Table 19: f2/f = 3.13, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table 19 for the 10th embodiment where f2 is given in mm).
Regarding claim 8, Yang teaches the imaging lens according to claim 1, as above.

Regarding claim 9, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches that the n-th lens (1060) is a meniscus shape having at least one aspheric surface and convex surface on the image side (See e.g. Fig. 19; C. 40, L. 52-60).
Regarding claim 10, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches that the n-1-th lens (1050) has a biconvex shape (See e.g. Fig. 19; C. 40, L. 46-51).
Regarding claim 11, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Embodiment 1: |f(n-1)n/f| = 5.23, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table 19 for the 10th embodiment where f-(n-1)n is calculated to be 16.7 from the values of the curvature radius, thickness, index, and focal length of lenses 5 and 6).
Regarding claim 17, Yang teaches the imaging lens according to claim 1, as above.
Yang further teaches an imaging apparatus comprising: the imaging lens according to claim 1; and an image sensor (1090) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 19-24; C. 39, L. 56 – C. 40, L. 60; C. 43, L. 1-38).
Claim(s) 1-2, 5-7, 11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono (Japanese Pub No. H07-181387 A). All citations to Isono are directed toward the English machine translation and tables of Isono, provided as a reference.
Regarding claim 1, Isono teaches an imaging lens (Example 4 – Fig. 9), comprising n lenses, wherein n is a natural number equal to six, including a first lens (lens defined by r1 and r2) having negative refractive power and a second lens (lens defined by r3 and r4) having positive refractive power 
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Ex. 4: R11/f = -15.858/25.504 = -0.62, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Table for Ex. 4 in Paragraph 0036 where f is given to be 25.5 mm and R11 is given to be -15.858 by the value of r1), and
wherein an (n-3)th lens (lens defined by r5 and r6) has positive refractive power and an (n-2)th lens (lens defined by r6 and r7) has negative refractive power (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036),
wherein the imaging lens satisfies a following conditional expression:
                        
                            2.0
                            <
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Paragraph 0010 and Ex. 4, Tables in Paragraphs 0036 and 0044: f(n-3)(n-2)/f = 15.7, within Applicant’s claimed range)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table for Ex. 4 in Paragraph 0036 where f-(n-3)(n-2) is calculated to be 400 from the values of r5, r6, r7, d5, d6, N3, and N4; See also Table in Paragraph 0044 where                         
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                        
                     is the inverse of φC/φW).
Regarding claim 2, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (Paragraph 0014: Isono teaches a full viewing angle of 68 or 75, corresponding to a half image viewing angle of 34 or 37.5, within Applicant’s claimed range).
Regarding claim 5, Isono teaches the imaging lens according to claim 1, as above.

Regarding claim 6, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Ex. 4: |f1/f| = 76.7/25.5 = 3.0, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table for Ex. 4 in Paragraph 0036 where f1 is calculated to be -76.7 from the values of r1, r2, d1, and N1).
Regarding claim 7, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Ex. 4: f2/f = 20.0/25.5 = 0.78, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table for Ex. 4 in Paragraph 0036 where f2 is calculated to be 20.0 from the values of r3, r4, d2, and N2).
Regarding claim 11, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Ex. 4: |f(n-1)n/f| = 0.85, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table for Ex. 4 in Paragraph 0036 where f-(n-1)n is calculated to be -21.74 from the values of r8, r9, r10, r11, d7, d8, d9, N5, and N6).
Regarding claim 16, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material 
Regarding claims 17 and 18, Isono teaches the imaging lens according to claims 1 and 2, respectively, as above.
Isono further teaches an imaging apparatus comprising: the imaging lens according to claims 1 and 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 9; Paragraphs 0001-0002, 0036, 0039, and 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Ohashi (U.S. Patent No. 8,599,500).
Regarding claim 2, Yang teaches the imaging lens according to claim 1, as above.
Yang fails to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens.
However, Ohashi teaches an imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an 
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Embodiment 1: R11/f = -0.83, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5 where R11 is given by the value of R for surface 1 and f is given), and imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (C. 2, L. 39-47; C. 5, L. 9-24; See also Tables for Embodiments 1-5, giving values of ω falling within Applicant’s claimed range).
Ohashi teaches this half image viewing angle “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” (C. 5, L. 9-24) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Yang such that                         
                            ω
                            <
                            45
                            °
                        
                     as taught by Ohashi “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 5, L. 9-24; C. 8, L. 16-18), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18,Yang in view of Ohashi teaches the imaging lens according to claim 2, as above.

Additionally, Ohashi further teaches an imaging apparatus comprising: the imaging lens; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 16-17; C. 9, L. 5 – C. 10, L. 3).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Ohashi and Abe (U.S. PG-Pub No. 2003/0081331).
Regarding claim 16, Yang teaches the imaging lens according to claim 1, as above.
Yang fails to explicitly disclose that the n-3-th lens and the n-2-th lens are cemented.
However, Ohashi teaches an imaging lens comprising n lenses wherein the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 7, L. 60 – C. 8, L. 2). Ohashi teaches this cemented lens such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” (C. 7, L. 60 – C. 8, L. 2) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Yang such that the n-3-th lens and the n-2-th lens are cemented as in Ohashi such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 7, L. 60 – C. 8, L. 2; C. 8, L. 16-18), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
                        
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
However, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the eccentricity” (Paragraphs 0072-0073) in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Yang such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 2 and 18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono as applied to claim 1 above, and further in view of Ohashi (U.S. Patent No. 8,599,500).
Regarding claim 2, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (Paragraph 0014: Isono teaches a full viewing angle of 68 or 75, corresponding to a half image viewing angle of 34 or 37.5, within Applicant’s claimed range).
Additionally, Ohashi teaches an imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-5; Abstract; C. 2, L. 48-61; C. 3, L. 49-63; C. 8, L. 29-67; See also Tables for Embodiments 1-5), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Embodiment 1: R11/f = -0.83, within Applicant’s claimed range)
11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5 where R11 is given by the value of R for surface 1 and f is given), and imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (C. 2, L. 39-47; C. 5, L. 9-24; See also Tables for Embodiments 1-5, giving values of ω falling within Applicant’s claimed range).
Ohashi teaches this half image viewing angle “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” (C. 5, L. 9-24) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Isono such that                         
                            ω
                            <
                            45
                            °
                        
                     as taught by Ohashi “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 5, L. 9-24; C. 8, L. 16-18), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Isono in view of Ohashi teaches the imaging lens according to claim 2, as above.
Isono further teaches an imaging apparatus comprising: the imaging lens according to claim 2; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 9; Paragraphs 0001-0002, 0036, 0039, and 0045).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono as applied to claim 1 above, and further in view of Abe.
Regarding claim 16, Isono teaches the imaging lens according to claim 1, as above.
Isono further teaches that the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 9; Paragraphs 0039-0040; See also Table for Example 4 in Paragraph 0036) and the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens (Paragraph 0021; See also Table 4 Example 4 in Paragraph 0036 where the n-3-th lens is shown to be Schott N-FK5 glass and the n-2-th lens is shown to be Schott LF5, which have the required linear expansion coefficients).
Additionally, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is 
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Isono such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Yang and Isono, as necessitated by Applicant’s amendments and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896